DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts US 5240420.  Per claim 1, Roberts discloses an electrical connector 1 with flat-type conductors 14 intended for matingly connecting the front-end sections of two flat-type conductors 14 with a strip like configuration extending in the forward-backward direction to a counterpart electrical connector 6, said electrical connector with flat-type conductors having:
	the two flat-type conductors 14,
a housing (3, 5, 13) holding the front-end sections of the two flat-type conductors, and
	a retainer 4 attached to the housing in a manner to support the front-end sections of the two flat-type conductors, wherein:
	the flat-type conductors 14 have a plurality of contact portions 15 intended for connection to the counterpart electrical connector that are arranged in the strip width direction of the flat-type conductors (see figure 1) and are exposed on one of the faces of the front-end sections;
	the two flat-type conductors, in which said one faces whereon the contact portions are arranged are used as interior side faces, have a pair of said interior side faces placed in a face- to-face relationship at locations spaced apart from each other in the thickness direction of said flat- type conductors, and have a receiving space intended for receiving a nesting portion in which the counterpart contact portions 9 of the counterpart terminals provided in the counterpart electrical connector are arranged formed between the pair of interior side faces of the front end sections of the two flat-type conductors;
	the housing has a mating portion which, along with holding and being able to support the front-end sections of the two flat-type conductors, mates with a counterpart housing provided in the counterpart electrical connector;
	the mating portion has mating walls 13 that are in a face-to-face relationship with the exterior side faces constituting the other faces located on the sides opposed to said one faces of the front-end sections of the flat-type conductors, and can support the exterior side faces of the flat- type conductors with said mating walls;
and the retainer 4 is positioned between the two flat-type conductors at a different location than the receiving space in the forward-backward direction and is enabled to support the two flat-type conductors in conjunction with the housing. 

Per claim 2, Roberts discloses an electrical connector 1 with flat-type conductors intended for matingly connecting (i.e., is capable of matingly connecting) the front-end sections of two flat-type conductors 14 with a strip like configuration extending in the forward-backward direction to a counterpart electrical connector (claim 1) . . . such that a counterpart electrical connector is matingly connected to the electrical connector with flat type conductors.
 The Roberts connector 1 is capable of mating with the counterpart electrical connector as described in claim 2.  Note that the counterpart electrical connector is not positively claimed.  What is claimed is that the electrical connector with flat type conductors be, “intended for,” i.e., capable of, mating with the counterpart electrical connector.

Per claim 3, Roberts discloses a connector 1 capable of matingly connecting to the counterpart electrical connector as described in claim 3.

Per claim 4, Roberts discloses an electrical connector 1 with flat-type conductors intended for matingly connecting (i.e., is capable of matingly connecting) the front-end sections of two flat-type conductors 14 with a strip like configuration extending in the forward-backward direction to a counterpart electrical connector (claim 1) . . . such that the electrical connector with flat type conductors and counterpart electrical connector form an electrical connector assembly having the counterpart electrical connector as described in claim 4.
The Roberts connector 1 is capable of mating with the counterpart electrical connector so as to form an assembly as described in claim 4.  Note that the counterpart electrical connector is not positively claimed.  What is claimed is that the electrical connector with flat type conductors be, “intended for,” i.e., capable of, mating with the counterpart electrical connector to form an assembly as claimed.
Per claim 5, Roberts discloses a connector 1 capable of forming an assembly with a counterpart electrical connector as described.
Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833